UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03835 Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/12 is included with this Form. ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2012 (Unaudited) Shares Value Common Stocks — 93.6% Consumer Discretionary — 20.1% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Dick’s Sporting Goods, Inc. Dollar Tree, Inc. * Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Hanesbrands, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. Netflix, Inc. * NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Starbucks Corp. Tim Hortons, Inc. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. Shares Value Consumer Staples — 9.4% Boston Beer Co., Inc. (The) Class A * $ British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Costco Wholesale Corp. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. J&J Snack Foods Corp. Molson Coors Brewing Co. Class B PepsiCo, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Energy — 0.7% Core Laboratories N.V. Devon Energy Corp. Enbridge, Inc. Financials — 4.4% Affiliated Managers Group, Inc. * AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. 1 ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2012 (Unaudited) Shares Value Health Care — 14.4% Alexion Pharmaceuticals, Inc. * $ Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Medco Health Solutions, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Waters Corp. * Shares Value Industrials — 20.2% Acuity Brands, Inc. $ AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. Esterline Technologies Corp. * Exelis, Inc. Fastenal Co. FedEx Corp. Gardner Denver, Inc. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Waste Connections, Inc. Xylem, Inc. 2 ■Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2012 (Unaudited) Shares Value Information Technology — 12.3% Accenture PLC Class A $ Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. * ANSYS, Inc. * Ariba, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * F5 Networks, Inc. * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Open Text Corp. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. TIBCO Software, Inc. * VMware, Inc. Class A * Wright Express Corp. * Materials — 9.5% Albemarle Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) Telecommunication Services — 0.5% Crown Castle International Corp. * Utilities — 2.1% ITC Holdings Corp. NSTAR ONEOK, Inc. Questar Corp. Wisconsin Energy Corp. Total Common Stocks And Total Investment Securities — 93.6% (Cost $84,923,389) $ Principal Amount Value Short-Term Investments — 6.3% Repurchase Agreements — 6.3% $ 8,800,000 With Morgan Stanley, 0.08%, dated 03/30/12, due 04/02/12, delivery value $8,800,059 (collateralized by $8,280,000 U.S. Treasury Notes 2.7500% due 02/15/19, with a value of $8,952,395) Total Short-Term Investments
